This cause comes on to be heard upon motion of the defendants in error to dismiss the appeal for the reason that on April 18, 1923, this court ordered plaintiffs in error to file their brief on or before July 1, 1923; and that said plaintiffs in error have failed and neglected to file said brief, or to serve copy thereof as required by Rule 7 of this court.
An examination of the record shows that the plaintiffs in error are in default in failing to file briefs, although the time for so doing has long since expired.
The motion to dismiss must be sustained. Bank of Taft v. Thompson, 29 Okla. 683, 119 P. 124; Cox v. Rogers,30 Okla. 296, 119 P. 205.
By the Court: It is so ordered. *Page 236